The conviction is for an assault with intent to rape; punishment fixed at confinement in the penitentiary for a period of fifty years.
The indictment is regular, and the record contains neither statement of facts nor bill of exceptions.
An affidavit stating that the appellant was unable to pay for the statement of facts or give security therefor was filed on the 16th day *Page 409 
of June, 1921. Such an affidavit, if filed in time and called to the attention of the trial judge, would have entitled appellant to a statement of facts. Code of Crim. Proc., Art. 845a; Ex Parte Fread, 83 Tex.Crim. Rep.. The term of court at which the appellant was convicted expired on the 17th day of May. There is nothing in the record to show that the appellant's affidavit mentioned was called to the attention of the trial judge or any request was made for an extension of time in which to file the statement of facts.
We find no error in the record. The judgment is therefore affirmed.
Affirmed.